HUSTON, J.
Gaffney was appointed assignee of the Bank of Genesee, an insolvent debtor, under the statutes of Idaho. S. S. Denning, Esq., and Warren Truitt, Esq., it would seem by The request of the assignee, appeared in certain matters before the courts on behalf of said assignee and the estate of insolvent. No regular appointment seems to have been made of an attorney by the assignee; but that certain services were rendered by Denning and Truitt is conceded. But it seems that Denning and Truitt, ignoring the assignee, presented *492their claims for services directly to the judge at chambers, and that the judge allowed the same, without any notice to the as-signee, and without, so far as the record shows, any knowledge on his part. Where the honorable judge of the district court finds warrant for such action is entirely beyond our comprehension. It is unknown to the statutes or to any insolvency or bankrupt proceedings we ever heard or read of. If a district judge, in an ex parte proceeding at chambers, without, notice to or knowledge by the assignee of an insolvent debtor,, to the total abnegation of the rights of both the assignee and the creditors, can arbitrarily fix the liability of the assignee,, the position of both the assignee and the creditors would be-pitiable indeed. The action of the district judge in allowing the claims mentioned in the petition being without authority, the same is annulled. Costs of this proceeding awarded to. plaintiff.
Sullivan, 0. J., and Quarles, J., concur.